DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
Saito et al. (US 2010/01039972) is considered the most relevant art.
The following is an examiner’s statement of reasons for allowance: 
Saito et al. ‘972 shows and discloses an electrically pumped photonic-crystal surface-emitting laser (Fig 9), comprising: a first substrate having a first surface and a second surface (Fig 9: 121 substrate having first and second surface); a first cladding layer arranged on the first surface of the first substrate (Fig 9:112 cladding on top/first surface of substrate ); a first separate confinement heterostructure arranged on the first cladding layer (Fig 9: 160 near 118); an active layer arranged on the first separate confinement heterostructure and having a quantum structure (Fig 9: 113); a second separate confinement heterostructure arranged on the active layer (Fig 9: 160 near 141 electrode).  
The reference fail to teach a second cladding layer arranged on the second separate confinement hetero structure; a contact layer arranged on the second cladding layer making the first substrate, the first cladding layer, the first separate confinement heterostructure, the active layer, the second separate confinement heterostructure and the second cladding layer form an epitaxy structure, the epitaxy structure has a first mesa with multiple air holes and forming a photonic crystal structure, the epitaxy structure further has a second mesa, the second mesa and photonic crystal structure is facing the same direction; an insulating layer arranged on the photonic crystal structure and the second mesa, having an aperture and a groove, the aperture is corresponded to the photonic crystal structure and the groove is corresponded to the second mesa; a first metal electrode arranged on the insulating layer, and covering the photonic crystal structure; a second metal electrode arranged on the second mesa and protruding out of the groove, making the first metal electrode and the second metal electrode face the same direction; and a second substrate having a third face and a fourth surface, on the third face of the second substrate has a first connecting metal and a second connecting metal, then covering the first substrate on the second substrate, and further make the first metal electrode connect to the first connecting metal and make the second metal electrode connect to the second connecting metal for making the photonic crystal structure become flip chip; whereby the first metal electrode, the second metal electrode, the first connecting metal and the second connecting metal excite the quantum structure, let the laser of quantum structure reflect at the first metal electrode, and then surface emitting laser from the photonic crystal structure out of the second face of the first substrate.  
While the individual elements are known in the art, there is no clear suggestion nor motivation to combine them in the configuration as cited or claimed.  Independent claim 1 is therefore allowable.  
Claims 2-6 re also allowed due to their dependency claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					COMMUNICATION
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Hori et al. ‘527 shows and discloses a vertical cavity surface emitting laser including an photonic active region between a first and second reflector on a substrate being pumped electrically (TITLE; Abstract; Fig 1-10).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828